
	

113 HR 4559 IH: To amend the Internal Revenue Code of 1986 to extend the time period for contributing military death gratuities to Roth IRAs and Coverdell education savings accounts.
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4559
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Schock (for himself, Mr. Blumenauer, Ms. Tsongas, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the time period for contributing military
			 death gratuities to Roth IRAs and Coverdell education savings accounts.
	
	
		1.Extension of time period for contributing military death gratuities to Roth IRAs and Coverdell
			 education savings accounts
			(a)In generalSections 408A(e)(2)(A) and 530(d)(9)(A) of the Internal Revenue Code of 1986 are each amended by
			 striking 1-year period and inserting 3-year period.
			(b)Effective dateThe amendments made by this section shall apply to amounts received under section 1477 of title 10,
			 United States Code, or under section 1967 of title 38 of such Code, after
			 the date of the enactment of this Act.
			
